DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filled September 17, 2021 have been entered. Claims 1, 3-4, and 6-13 are currently pending.  Claims 9-13 have been withdrawn. Claim 1 has been amended. 

Response to Arguments
Applicant's arguments filed September 17, 2021 have been fully considered but they are not persuasive. Applicant argues none “of the references teach the reservoir attached to the cover layer is disposed distal to the skin”. Respectfully, all the references teach a reservoir attached to a cover layer. Perhaps Applicant is trying to state the reservoir (comprising a sac) is able to directly contact the skin once the release liner is removed and the device applied. However, this is not currently claimed. Cleary teaches a release layer (24) which maybe present is between the reservoir and the skin. Cleary’s device is able to provide a delayed release of the fluid directly due to this layer, if no delay is needed then no release layer (24) is needed (as indicated by the layer not being required Col 4 lines 22-30).
Applicant additionally argues Konishi ring (or side walls of the coupling layer) removal prior to application as invalidating Konishi; the claims to not prevent the . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 and depending claims 3-4 and 6-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The phrase “directed toward the skin during use” positively claims the skin; suggested correction would be “configured to be directed toward the skin during use”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Clearly et al. US 5271940 (hereafter referred to as Clearly) in view of Konishi US 4858604 in further view of Berman et al. US 6070392 (hereafter referred to as Berman).
Regarding claims 1 and 4, Clearly teaches layered delivery device (20) for a medicated skin care composition (abstract and Col 2 lines 25-38 which discloses a drug for topical delivery), the device comprising:
a. flexible cover (or backing layer 21, Col 4 lines 7-33) layer forming an upper surface of the delivery system (see Figure 1/5, 21 is the upper surface) the flexible layer being attached to a coupling layer ( or wicking layer 23), the coupling layer having (i) an upper surface attached in facing relation to the flexible cover layer, (ii) an opposite lower surface, (iii) an outer perimeter (it is inherent that any 3D layer will have an upper and lower layer and perimeter), an interior void volume substantially closed by the flexible cover layer (see figure 1/5 where it clearly shows layer 21 and 23 form an interior void (27) and Col. 4 lines 29-33);
b. a first adhesive layer (or skin contact adhesive layer, 25, Col 4 lines 27 and figure 1)) disposed on a lower surface of the delivery system directed toward the skin during use (the adhesive layer is in connect with the skin in order to maintain the device in place, Col 4 lines 22-30) and protected by a removable release liner (or carrier strip, 26, figure 1/5 and Col 6 line 49); and
c. a reservoir (27, figure 1/5) comprising a sac (or capsule, 30 figure 1/5) having a rupturable wall and containing the skin care composition (Col 4 lines 34-41), the reservoir being attached to a lower surface of the flexible cover layer and which extends therefrom into the interior void volume wherein said reservoir is  arranged and configured to dispense the skin care composition into the interior void volume upon the rupture of the rupturable wall (see figure 5 for the alternate embodiment wherein the sac is attached to the flexible cover and there’s a void, Col. 6 lines 34-41).
Cleary fails to teach with regards to the coupling layer point (iv) an open interior defined by coupling layer sidewalls, wherein the coupling layer sidewalls define an interior void volume substantially closed by the flexible cover layer and that the flexible cover layer is removably attached to a coupling layer per claim 1 and more specifically via a second adhesive layer per claim 4.
Berman et al. teaches a skin composition delivery system thereby being in the same field of endeavor as Cleary. Berman teaches a flexible cover (18, figure 8 and figure 18 shows the coving being peeled back and therefor flexible and removable) that is joined to a coupling layer (16, figure 2) via and adhesive layer (23 figure 2, Col. 4 lines 35-56). Berman teaches the removability allow for access to the composition (Col 4 lines 57-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the flexible cover of Cleary removable in order to gain access to the composition as taught by Berman. Berman is introduced to highlight that the use of an adhesive and providing a removable cover is well known.
Cleary and Berman in combination fail to teach with regards to the coupling layer point (iv) an open interior defined by coupling layer sidewalls, wherein the coupling layer sidewalls define an interior void volume substantially closed by the flexible cover layer.
Konishi teaches a medicine dispensing wound bandage thereby being in the same field of endeavor as Cleary and Berman. Konishi teaches a blister (6) filed with medication (3) enclosed by a film (5) (see Figure 11 and Col. 2 lines 25-30). Konishi teaches a ring or coupled layer since is sits between the blister / cover layer (6) and pad + adhesive layer (2 + 1). A ring will inherently have side walls and form an interior void. The ring provides an improvement means for rupturing the reservoir of medicine (3) enclosed by the blister / cover layer (6) and film (5) (Col 3. Lines 53-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the coupling layer Cleary and or added a ring/ coupling layer of Honishi to the device of Cleary in order to provide improved / easier means for rupturing the reservoir containing the composition to be released. 
Regarding claim 3, Cleary discloses a first adhesive layer 25 disposed on a lower surface of the coupling layer 23 (Figure 1/5) through at least one intermediate layer 24 (Col. 4 lines 22-33).
Regarding claim 6, Cleary discloses the reservoir comprises a porous structure impregnated with the skin care composition (Col 6 lines 34-41 discloses a membrane maybe be used).
Regarding claim 7, Cleary discloses a membrane permeable (or delay layer which must be permeable since the medication passes through), 24, figure 1/5) to the skin care composition disposed between the coupling layer and the first adhesive layer.
Regarding claim 8, Cleary disclose the skin care composition comprises at least one active ingredient (Cleary discloses a transdermal drug delivery system and many skin care product contain drugs, Col 2 lines 25-26).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781